Citation Nr: 1205875	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-22 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.G.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to April 1974.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  

In December 2011, the Veteran and his significant other, A.G., testified at a Videoconference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims folder.  

Although the claim was originally characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with anxiety disorder, major depressive disorder and poly-substance dependence in remission.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As previously stated, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, due being personally assaulted, threatened and physically forced to smoke marijuana by 3 or 4 of his squad mates during military service.  The Veteran testified at the December 2011 Videoconference hearing that the aforementioned incident ultimately resulted in him being honorably discharged from service after marijuana residue was found on his person and on/in his personal belongings during a search of his room and of his person in August 1973.  He stated that had did not contest his honorable discharge because he was threatened with being dishonorably discharged if he did contest the honorable discharge.  He stated that upon discharge in April 1974, his hopes and dreams of establishing a career in the military were destroyed and he was not provided with any drug counseling or rehabilitative therapy or treatment which led him to self medicate with drugs and live on the streets where he developed subsequent drug addictions to more serious drugs and was in and out of jail/prison until 2002.  Upon being released from jail or prison in 2002, he reported that he immediately sought psychiatric treatment at the VA where he was diagnosed with PTSD.  He also asserts that he witnessed a plane crash on or near the base where he was stationed during service which was also traumatizing to him, however, it does not appear that he has provided sufficient information to verify that alleged stressor.  

The Veteran's service treatment records are negative for any symptoms, complaints, findings or diagnosis of any psychiatric disorders.  However, his service personnel records do show that he was the subject of many disciplinary actions during service.  Indeed, in March 1974, specified reasons for the recommendation of the Veteran's discharge included:  possession of marijuana in August 1973 Vacation of Suspension/Article 15 given; an October 1973 complaint for communicating a threat; 3 letters of reprimand dated September 1973 for failure to report to roll call and for possessing a weapon ("Num-Chucks"); a September 1973 Article 15 for Failure to Obey a Lawful Order (cleaning garbage cans); September 1973 and January 1974 Control Roster Actions; a March 1974 Airman Performance Report and Rating (3); and multiple reprimands for failing to meet for formation in January and February 1974.  

Post-service VA treatment records confirm that in February 2002, the Veteran was diagnosed with PTSD and major depressive episodes by a VA psychiatry resident.  However, the Veteran appeared to relate his psychiatric symptoms at that time to feelings of guilt relating to abuse endured during childhood.  

In May 2002, a VA mental health treatment note shows that the Veteran dated the onset of his psychiatric symptoms during service upon realizing that he could not make a career out of the military.  Prior to service, the Veteran reported a traumatic childhood which included the death of his biological mother at 2 years old and subsequent physical abuse by his step-mother and living in various foster homes upon being kicked out of his step-mother's home at age 11.  Regarding his discharge, he stated that he was honorably discharge after a marijuana seed was found in his room that he shared with a Caucasian male.  He stated that he was forced to plead guilty while his Caucasian roommate was not questioned.  He believed it was a racial incident and it was traumatic because he wanted to have a military career.  He also reported witnessing a plane crash on base which was traumatic because it made him weary of flying on "temp duty."  Regarding his drug use, he stated that he began using marijuana during service and he developed an addiction to cocaine following discharge, however, he had maintained sobriety for 4 and a half years at the time of that appointment.  

In June 2008, the Veteran underwent a comprehensive psychiatric evaluation with a psychiatrist in connection with a claim for disability benefits with the Social Security Administration (SSA).  While no psychiatric treatment records were available for review, following an interview of the Veteran, the psychiatrist diagnosed major depressive disorder not otherwise specified on the basis of the Veteran's history of a depressed mood, neurovegetative symptoms of depression and a dysphoric affect.  The psychiatrist also diagnosed anxiety disorder on the basis of the Veteran's current presence of symptoms consistent with PTSD and his traumatic childhood experiences which included death threats from his step-mother.  Finally, the psychiatrist diagnosed polysubstance dependence in remission based on the Veteran's longstanding history of excessive drug abuse.  

In December 2011, the Veteran testified at a Videoconference hearing before the undersigned Veteran's law judge that during service, when going to visit his squad mates, Loper, Giles, and Tally, he was let into the room.  Upon asking what an odd smell was, he was allegedly punched in the stomach and mouth and told that he could smoke marijuana or get beat up by the 3 or 4 men in the room.  He stated that he told them that he had never drank or smoked before and upon taking a drag of the marijuana cigarette to satisfy their demands, the men were not satisfied that he inhaled.  They told him that if he smoked the marijuana, they would not harm him because then he could not get them in trouble for it.  They forcefully pinned him to the wall and made him inhale which caused him to choke and become lightheaded.  The squad mates then let him leave whereby he went back to his room and rested for a while.  He never reported the incident because he was threatened with physical harm and because he thought the men were his friends.  The Veteran further testified that following his release from jail or prison in 2002, he sought VA psychiatric treatment because he had no where to go.  He stated that his treating psychiatrist diagnosed him with PTSD and stated that it was due to him being discharged on to the streets from service where he was taken over by substance abuse.

The Board notes that the Veteran's service personnel records do mention one or more of the Veteran's squad mates who the Veteran stated were reportedly involved in the alleged personal assault described above.

Given the evidence outlined herein, the Board finds that the record suggests that the Veteran may have a psychiatric disorder that was permanently worsened, began during, or is otherwise related to his military service, to include the reported personal assault therein.  However, he has not been afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorders and to determine whether they are related to his military service.  In view of the Clemons decision cited above and the multiple psychiatric disorders noted in the record, the claims folder should undergo a review to determine the appropriate psychiatric disorder, to include whether any psychiatric condition pre-existed service or was permanently made worse during or as a result of the Veteran's military service or whether there is otherwise any relationship to service, to include the alleged in-service stressor of personal assault.  See McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (setting forth a low standard for the provision of a VA examination).  

In addition, VA treatment records show that in February 2002, the Veteran reported receiving inpatient or outpatient treatment for substance abuse at Center Point located in San Rafael, California and at "VVSD" through March 2001.  Similarly, in December 2007, the Veteran reported that he was receiving disability benefits from the State of California.  However, it does not appear that the Veteran has been requested to submit the appropriate releases in attempts to obtain the associated treatment and state disability records.  Accordingly, this should be done on remand.  

In addition, although a denial of disability benefits from the SSA and the associated treatment records on which that decision was based were associated with the claims folder in April 2010, the record indicates that the Veteran intended to appeal that denial of SSA disability benefits.  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matter on appeal and should be obtained upon remand.  As such, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions dating since April 2010.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, prior to arranging for the VA examination, the RO/AMC should obtain any outstanding records of VA psychiatric evaluation or treatment dating since February 2010, along with any other outstanding records of post-service psychiatric treatment appropriately identified by the Veteran.

Finally, in light of the need to remand the claim for additional development, the Veteran should be invited to provide more detailed information, to include the date, time, and location of his alleged stressor of witnessing a nearby plane crash during service.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide additional information needed to verify his alleged stressor of witnessing a plane crash on or near the base where he was stationed during service.

In addition, the Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any psychiatric condition since his April 1974 discharge from service, to include any substance abuse treatment received at Center Point in Rafael, California and at "VVSD" as alluded to by the Veteran in the February 2002 VA treatment record.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.

In addition, request VA treatment records, to include any inpatient and outpatient psychiatric treatment records, from the VA Chula Vista and Mission Valley Outpatient Clinics dating since February 2010.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Contact the SSA and request copies of the records pertaining to the Veteran's claim for or appeal of a denial of Social Security benefits as well as the medical records relied upon concerning that claim or appeal dating since April 2010.  Any records received should be associated with the claims file. If these records cannot be obtained, then evidence of attempts to obtain them should be associated with the claims file. 

3.  Contact the California State Disability Insurance Program and request copies of the Veteran's claim for state disability benefits as well as the medical records relied upon concerning that claim dating in or around and since November 2007.  His assistance in identifying and obtaining the records should be requested as needed.  Any records received should be associated with the claims file.  If these records cannot be obtained, then evidence of attempts to obtain them should be associated with the claims file.

4.  After the above development has been completed to the extent possible, schedule the Veteran for VA psychiatric examination by psychiatrist or psychologist to determine the nature and etiology of any psychiatric disorder diagnosed.  The examiner must be a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted and any diagnosis of a psychiatric disorder must conform to the DSM-IV.  The examiner should review the Veteran's claims file, including the service personnel records and all pertinent records of post-service psychiatric treatment, substance abuse treatment or evaluation for PTSD or other psychiatric disorders, to include the June 2008 private psychiatric examination report, and the Veteran's June 2008 stressor statement and December 2011 testimony.  All clinical findings should be reported in detail.  The examiner must specifically render an opinion as to the following:

(a)  Whether any diagnosed psychiatric disorder pre-existed the Veteran's active duty service; 

(b)  If the examiner finds any psychiatric disorder pre-existed the Veteran's active duty service, whether there is evidence demonstrating that the pre-existing psychiatric disorder was not aggravated beyond its natural course by the Veteran's active duty service; 

(c)  With respect to the Veteran's claimed in-service stressor of personal assault, and if his claimed stressor of witnessing an airplane crash is corroborated, whether such stressors are sufficient to support a diagnosis of PTSD; 

(d)  Whether the Veteran currently has PTSD or had PTSD at any point during the pendency of this appeal; and

(e) If a diagnosis of PTSD is rendered, whether that diagnosis is related to the Veteran's claimed in-service stressor of personal assault and being forced to smoke marijuana, and if corroborated, his claimed stressor of witnessing a plane crash near the base where he was stationed.

If the Veteran is found to have PTSD, the stressor or stressors that support the diagnosis should be set out.  If it is concluded that he does not have PTSD that too should be specifically set out.  If he is found to have other acquired psychiatric pathology, the specific applicable diagnosis or diagnoses should be set out and the examiners should opine whether it is at least as likely as not (i.e. a 50 percent chance or better) that the disorder began in, was permanently worsened during or as a result of service, or is otherwise related to service.  The examiner should explain in detail the rationale for all opinions given. 

5.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


